Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4 and 6-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tsubaki (US 2010/0224312).
Regarding claim 1, Tsubaki teaches (Fig. 1, Fig. 8-14 and Fig. 19, [0111, 0038-0118]) a double-sided tape (the double-sided pressure-sensitive adhesive tape being punched with notches corresponding to the notches in Fig. 1, Fig. 8-14 and Fig. 19, [0111, 0070, 0105], the method for producing the double-sided pressure-sensitive adhesive tape: a laminate of a release liner without notches /pressure-sensitive adhesive body/release liner without notches is slit or punched from one of the sides of the laminate to arrange the notch in one of the release liners and the pressure-sensitive adhesive body, or in all layers constituting the double-sided pressure-sensitive adhesive tape), wherein the double-sided tape (the double-sided pressure-sensitive adhesive tape being punched with notches corresponding to the notches in Fig. 1, Fig. 8-14 and Fig. 19, [0111]) comprises a first adhesive surface 
at least one of the first adhesive surface and the second adhesive surface of the double-sided tape (the top and bottom surfaces of the double-sided pressure-sensitive adhesive tape being punched with notches corresponding to the notches in Fig. 1, Fig. 8-14 and Fig. 19, [0111]) is provided with a plurality of recesses (the recesses on both the top and bottom surfaces corresponding to the notches of the double-sided pressure-sensitive adhesive tape being punched with the notches corresponding to the notches in Fig. 1, Fig. 8-14 and Fig. 19, [0111, 0041-0045]).

Regarding claims 2, Kobayashi also teaches the following elements:
(Claim 2) each of the plurality of recesses (the recesses on both the top and bottom surfaces corresponding to the notches of the double-sided pressure-sensitive adhesive tape being punched with the notches corresponding to the notches in Fig. 1, Fig. 8-14 and Fig. 19, [0111, 0041-0045]) has an opening (Fig. 1, Fig. 8-14 and Fig. 19, [0111, 0041-0045]) in a thickness direction (the thickness direction perpendicular to the plan view of Fig. 1, Fig. 8-14 and Fig. 19, [0111, 0041-0045]) and a width direction (the width direction corresponding to the vertical direction in the plan view of Fig. 1, Fig. 8-14 and Fig. 19, [0111, 0041-0045]) of the double-sided tape (the double-sided pressure-sensitive adhesive tape being punched with notches corresponding to the notches in Fig. 1, Fig. 8-14 and Fig. 19, [0111]), wherein the opening (Fig. 1, Fig. 8-14 and Fig. 19, [0111, 0041-0045]) of each recess (the recesses on both the top and bottom surfaces corresponding to the notches of the double-sided pressure-sensitive adhesive 
(Claim 3) each of the recesses (the recesses on both the top and bottom surfaces corresponding to the notches of the double-sided pressure-sensitive adhesive tape being punched with the notches corresponding to the notches in Fig. 1, Fig. 8-14 and Fig. 19, [0111, 0041-0045]) has an orthographic projection of a triangle shape (Fig. 1, Fig. 8, 11-13 and Fig. 19, [0111, 0041-0045]) in the thickness direction (the thickness direction perpendicular to the plan view of Fig. 1, Fig. 8-14 and Fig. 19, [0111, 0041-0045]), one side of the triangle (Fig. 1, Fig. 8, 11-13 and Fig. 19, [0111, 0041-0045]) is the opening of each recess (the recesses on both the top and bottom surfaces corresponding to the notches of the double-sided pressure-sensitive adhesive tape being punched with the notches corresponding to the notches in Fig. 1, Fig. 8-14 and Fig. 19, [0111, 0041-0045]) in the width direction (the width direction corresponding to the vertical direction in the plan view of Fig. 1, Fig. 8-14 and Fig. 19, [0111, 0041-0045]) of the double-sided tape (the double-sided pressure-sensitive adhesive tape being punched with notches corresponding to the notches in Fig. 1, Fig. 8-14 and Fig. 19, [0111]), and the plurality of recesses 
(Claim 4) each of the recesses (the recesses on both the top and bottom surfaces corresponding to the notches of the double-sided pressure-sensitive adhesive tape being punched with the notches corresponding to the notches in Fig. 1, Fig. 8-14 and Fig. 19, [0111, 0041-0045]) has an orthographic projection of a rectangle shape ([0042], the notch shape may be a triangle with a rounded leading end or a rectangle with a rounded corner) in the thickness direction (the thickness direction perpendicular to the plan view of Fig. 1, Fig. 8-14 and Fig. 19, [0111, 0041-0045]), one side of the rectangle (Fig. 1, Fig. 8, 11-13 and Fig. 19, [0111, 0042]) is the opening of each recess  (the recesses on both the top and bottom surfaces corresponding to the notches of the double-sided pressure-sensitive adhesive tape being punched with the notches corresponding to the notches in Fig. 1, Fig. 8-14 and Fig. 19, [0111, 0041-0045]) in the width direction (the width direction corresponding to the vertical direction in the plan view of Fig. 1, Fig. 8-14 and Fig. 19, [0111, 0041-0045]) of the double-sided tape (the double-sided pressure-sensitive adhesive tape being punched with notches corresponding to the notches in Fig. 1, Fig. 8-14 and Fig. 19, [0111]), and the plurality of recesses (the recesses on both the top and bottom surfaces corresponding to the notches of the double-sided pressure-sensitive adhesive tape 
(Claim 6) a plurality of first recesses (the recesses on the top adhesive surface corresponding to the notches of the double-sided pressure-sensitive adhesive tape being punched with the notches corresponding to the notches in Fig. 1, Fig. 8-14 and Fig. 19, [0111, 0041-0045]) on the first adhesive surface (the top adhesive surface of the double-sided pressure-sensitive adhesive tape being punched with notches corresponding to the notches in Fig. 1, Fig. 8-14 and Fig. 19, [0111]) and a plurality of second recesses (the recesses on the bottom adhesive surface corresponding to the notches of the double-sided pressure-sensitive adhesive tape being punched with the notches corresponding to the notches in Fig. 1, Fig. 8-14 and Fig. 19, [0111, 0041-0045]) on the second adhesive surface (the bottom adhesive surface of the double-sided pressure-sensitive adhesive tape being punched with notches corresponding to the notches in Fig. 1, Fig. 8-14 and Fig. 19, [0111]) are symmetrically arranged (Fig. 1, Fig. 8, 11-13 and Fig. 19, [0111, 0041-0045]) in the thickness direction (the thickness direction perpendicular to the plan view of Fig. 1, Fig. 8-14 and Fig. 19, [0111, 0041-0045]) of the double-sided tape (the double-sided pressure-sensitive adhesive tape being punched with notches corresponding to the notches in Fig. 1, Fig. 8-14 and Fig. 19, [0111]).
(Claim 7) at least part of the plurality of first recesses (the recesses on the top surface corresponding to the notches of the double-sided pressure-sensitive adhesive tape being punched with the notches corresponding to the notches in Fig. 1, Fig. 8-14 and Fig. 19, [0111, 0041-0045]) are in communication (Fig. 1, Fig. 8, 11-13 and Fig. 19, [0111, 0041-0045]) with the corresponding second recesses (the recesses on the bottom surface corresponding to the notches of the double-sided pressure-sensitive adhesive tape being punched with the notches corresponding to the notches in Fig. 1, Fig. 8-14 and Fig. 19, [0111, 0041-0045]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Tsubaki as applied to claim 1 above, and in view of Fukaishi (JP 2008281835A).
Regarding claim 8, Tsubaki teaches an elastic layer ([0070, 0105]) as a base layer ([0070, 0105]) is disposed between the first adhesive surface and the second adhesive surface (the top and bottom adhesive surfaces of the double-sided pressure-sensitive adhesive tape being punched with notches corresponding to the notches in Fig. 1, Fig. 8-14 and Fig. 19, [0111]), and bottoms of the plurality of recesses (the bottoms of the recesses on both the top and bottom surfaces corresponding to the inner vertex of each notch in the plan view of Fig. 1, Fig. 8-14 and Fig. 19, [0111, 0041-0045]) are penetrating the double-sided tape (the double-sided pressure-sensitive adhesive tape being punched with notches corresponding to the notches in Fig. 1, Fig. 8-14 and Fig. 19, [0111]).

Before the effective filling date of the claimed invention, it would have been obvious to the artisan of ordinary skill to employ the above elements as taught by Fukaishi for the system of Tsubaki such that in the system of Tsubaki, the elastic layer is aligned in line with the first adhesive surface and the second adhesive surface along the width direction, in which bottoms of the plurality of recesses of the system of Tsubaki are located. The motivation is to help the double-sided adhesive tape to smoothly absorb the deformation stress (Fukaishi, Page 2, the paragraph under the section of Advantages-Effects).

Claims 1-2, 5 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Oohira (US 2012/0314158) in view of Furukawa (US 2001/0053648).
Regarding claim 1, Oohira teaches a double-sided tape (the light-blocking double-sided adhesive tape 46 in Fig. 2 and 5-7, [0030-0037]), wherein the double-sided tape (46 in Fig. 2 and 5-7, [0030-0037]) comprises a first adhesive surface (the surface of 46 adhering to 10 in Fig. 2 and 5-7) and a second adhesive surface (the surface of 46 adhering to 42/142/244/342 in Fig. 2 and 5-7) disposed oppositely in a thickness direction (Fig. 2 and 5-7).
Oohira does not teach that at least one of the first adhesive surface and the second adhesive surface of the double-sided tape is provided with a plurality of recesses. 
Furukawa teaches that (Fig. 41-44, [0871-0879, 0830, 0863, 0797, 0141]) at least one of the first adhesive surface (the surface of 24 corresponding to 50 in Fig. 44) and the second adhesive surface (the surface of 24 corresponding to 66 in Fig. 44) of an double-sided tape (24 in Fig. 41-44, [0871-0879, 0830, 0863, 0797, 0141]) is provided with a plurality of recesses (50/66 in Fig. 41-44).

Regarding claim 2, Oohira does not teach that each of the plurality of recesses has an opening in a thickness direction and a width direction of the double-sided tape, wherein the opening of each recess, in the width direction of the double-sided tape, is open to at least one side of the width direction, and the double-sided tape extends in a length direction. 
Furukawa teaches that (Fig. 41-44, [0871-0879, 0830, 0863, 0797, 0141]) each of the plurality of recesses (50/66 in Fig. 41-44) has an opening (Fig. 41-44) in a thickness direction (the vertical direction in Fig. 41-44) and a width direction (the extending direction of 50 in Fig. 42, Fig. 41-44) of the double-sided tape (24 in Fig. 41-44, [0871-0879, 0830, 0863, 0797, 0141]), wherein the opening (Fig. 41-44) of each recess (50/66 in Fig. 41-44), in the width direction (the extending direction of 50 in Fig. 42, Fig. 41-
Before the effective filling date of the claimed invention, it would have been obvious to the artisan of ordinary skill to employ the above elements as taught by Furukawa for the system of Oohira in view of Furakawa since this would help that the adhering operation can be conducted without inclusion of air bubbles (Furukawa, [0871, 0878]).
Regarding claim 5, Oohira does not teach that each of the recesses has an orthographic projection of a rectangle shape in the thickness direction, each recess penetrates the double-sided tape in the width direction thereof, and the plurality of recesses are arranged at intervals in the length direction of the double-sided tape.
Furukawa teaches that (Fig. 41-44, [0871-0879, 0830, 0863, 0797, 0141]) each of the recesses (50/66 in Fig. 41-44) has an orthographic projection (Fig. 41-44) of a rectangle shape (Fig. 41-44) in the thickness direction (the vertical direction in Fig. 41-44), each recess (50/66 in Fig. 41-44) penetrates the double-sided tape (24 in Fig. 41-44, [0871-0879, 0830, 0863, 0797, 0141]) in the width direction thereof (the extending direction of 50 in Fig. 42, Fig. 41-44), and the plurality of recesses (50/66 in Fig. 41-44) are arranged at intervals (Fig. 41-44) in the length direction (the horizontal direction in Fig. 41-44) of the double-sided tape (24 in Fig. 41-44, [0871-0879, 0830, 0863, 0797, 0141]).
Before the effective filling date of the claimed invention, it would have been obvious to the artisan of ordinary skill to employ the above elements as taught by Furukawa for the system of Oohira in view of Furakawa since this would help that the adhering operation can be conducted without inclusion of air bubbles (Furukawa, [0871, 0878]).
Regarding claims 9-10, Oohira also teaches the following elements:
(Claim 9) a display device (Fig. 2 and 5-7, [0030-0037]), comprising a liquid crystal panel (10 in Fig. 2 and 5-7, [0023]) and a backplane (40 in Fig. 2 and 5-7, [0029]), wherein the display device (Fig. 2 and 5-7, [0030-0037]) further comprises a bezel (42/142/244/342 in Fig. 2 and 5-7, [0030-0037]) on the backplane (40 in Fig. 2 and 5-7, [0029]), and the liquid crystal panel (10 in Fig. 2 and 5-7, [0023]) is adhered to the bezel  (42/142/244/342 in Fig. 2 and 5-7, [0030-0037]) via the double-sided tape (46 in Fig. 2 and 5-7, [0030-0037]).
(Claim 10) the double-sided tape is a light-shielding tape (the light-blocking double-sided adhesive tape 46 in Fig. 2 and 5-7, [0030-0037]).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Oohira in view of Furukawa as applied to claim 9 above, and further in view of Tsubaki (US 2010/0224312).
Regarding claim 11, Oohira does not teach the following elements. 
Tsubaki teaches the following elements:
(Claim 11) an elastic layer made of foam ([0105, 0120, 0121, 0131]) is arranged between a first adhesive surface and a second adhesive surface of a double-sided tape ([0105, 0120, 0121, 0131]).
Before the effective filling date of the claimed invention, it would have been obvious to the artisan of ordinary skill to employ the above elements as taught by Tsubaki for the system of Oohira in view of Furukawa such that in the system of Oohira in view of Furukawa, 
(Claim 11) an elastic layer made of foam is arranged between the first adhesive surface and the second adhesive surface of the double-sided tape.
The motivation is to provide a double-sided high adhesion foam tape which is free from a wrinkle (Tsubaki, [0013, 0120]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAN LIU whose telephone number is (571)270-0383.  The examiner can normally be reached on 9am-5pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on 571-272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/Shan Liu/
Primary Examiner, Art Unit 2871